Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhu (US 5,657,189, “Sandhu”).

Regarding claim 1, Sandhu anticipates 1. A glass isolation device, comprising: a glass substrate (Fig. 11, col. 11, line 22; glass substrate 50); 
and a conductive thin film formed on the glass substrate (Fig. 11, col. 11, lines 23-26; lower pole piece 51 is a Fe-Ni alloy, which is a conductive thin film, provided on a principal surface of the glass substrate 50 by an electroplating process).

Regarding claim 2, Sandhu anticipates 2. The glass isolation device according to claim 1, wherein an edge of the glass substrate is aligned with an edge of the conductive thin film, or an edge of the glass substrate is spaced from an edge of the conductive thin film at a predetermined distance (Fig. 11, col. 11, lines 53-56; the lower pole piece aligns with the edge surface 50a of the glass substrate 50).

Claims 1-2 are alternately rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 2019/0210911, “Ono”).

Regarding claim 1, Ono anticipates 1. A glass isolation device, comprising: a glass substrate (Fig. 1, [0015]; glass substrate 2); 
and a conductive thin film formed on the glass substrate (Fig. 1, [0015], [0071]; wiring layer 4 is a conductive thin film, provided on a surface of the glass substrate 2).

Regarding claim 2, Ono anticipates 2. The glass isolation device according to claim 1, wherein an edge of the glass substrate is aligned with an edge of the conductive thin film, or an edge of the glass substrate is spaced from an edge of the conductive thin film at a predetermined distance (Fig. 1, [0015]; the wiring layer 4 aligns with the edge surface of the glass substrate 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lust (US 5,548,208, “Lust”) in view of Ono (US 2019/0210911, “Ono”).

Regarding claim 3, Lust discloses 3. A current sensor, comprising: a conductor, comprising a current input terminal, a current output terminal, a first leg portion connected to the current input terminal, a second leg portion connected to the current output terminal, and a connection portion connected between the first leg portion and the second leg portion (Figs. 3-4, col. 2, lines 28-34;  the U-shaped connecting member 4 is a conductor, comprising a current input terminal which is construed as the end 13, a current output terminal which is construed as the end 14, a first leg portion 15 connected to the end 13, a second leg portion 16 connected to the end 14, and a connection portion at the U-shape bend which connects the legs 15 and 16);
a magnetoresistive sensing device (Figs. 3-4, col. 1, lines 18-20, 58-59, col. 2, lines 28-34; the hybrid circuit 1 comprises the sensor chip 2 and the evaluating circuit 3 which are Hall-effect magnetic-field sensors); 
and an isolation device disposed between the magnetoresistive sensing device and the conductor and comprising an insulating substrate (Figs. 3-4, col. 2, lines 28-34; the insulator 11 is an isolation device comprising the insulator 11 which is disposed between the hybrid circuit 1 and the U-shaped connecting member 4), 
 and currents on the first leg portion and the second leg portion are in opposite directions (Figs. 3-4, col. 2, lines 28-34; currents on the first leg portion 15 and the second leg portion 16 are in opposite direction because the connecting member is a U-shape so that the first leg portion 15 and the second leg portion 16 are parallel to each other, therefore the current flows in opposite directions with respect to each leg portion).
a conductive thin film formed on the insulating substrate, wherein the conductive thin film is grounded through a wire. 
Ono discloses a conductive thin film formed on the insulating substrate, wherein the conductive thin film is grounded through a wire (Fig. 1, [0015], [0071]; wiring layer 4 is a conductive thin film ground wiring, provided on a surface of the glass substrate 2). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lust’s current sensor with Ono’s thin film in order to provide a glass substrate for a high-frequency device, the glass substrate being capable of reducing the dielectric loss of high-frequency signals and of providing practical electronic devices, as suggested by Ono at [0007].

Regarding claim 4, Lust in view of Ono discloses the claimed invention as applied to claim 3, above.
Lust discloses the conductor is a U-shaped conductor (Figs. 3-4, col. 2, lines 28-34;  the U-shaped connecting member 4 is a U-shaped conductor).
Lust does not disclose an edge of the insulating substrate is aligned with an edge of the conductive thin film, or an edge of the insulating substrate is spaced from an edge of the conductive thin film at a predetermined distance.
Ono discloses an edge of the insulating substrate is aligned with an edge of the conductive thin film, or an edge of the insulating substrate is spaced from an edge of the conductive thin film at a predetermined distance (Fig. 1, [0015]; the wiring layer 4 aligns with the edge surface of the glass substrate 2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lust’s current sensor, as modified by Ono, with Ono’s 

Regarding claim 6, Lust in view of Ono discloses the claimed invention as applied to claim 3, above.
Lust does not disclose the insulating substrate is a glass substrate, a magnesium oxide substrate, a ceramic substrate or a silicon nitride substrate ().
Ono discloses the insulating substrate is a glass substrate, a magnesium oxide substrate, a ceramic substrate or a silicon nitride substrate (Fig. 1, [0015]; glass substrate 2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lust’s current sensor, as modified by Ono, with Ono’s glass substrate in order to provide a glass substrate for a high-frequency device, the glass substrate being capable of reducing the dielectric loss of high-frequency signals and of providing practical electronic devices, as suggested by Ono at [0007].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of Ono as applied to claim 3, above, in view of Shoji (US 2006/0071655, “Shoji”) and Elian et al. (US 2019/0212398, “Elian”).

Regarding claim 5, Lust in view of Ono discloses the claimed invention as applied to claim 3, above.
Lust discloses each magnetoresistive sensor is an anisotropic magnetoresistive based sensor, a giant magnetoresistive based sensor, a tunneling magnetoresistive based sensor or a Hall based sensor (Figs. 3-4, col. 1, lines 18-20, 58-59, col. 2, lines 28-34; the hybrid circuit 1 comprises the sensor chip 2 and the evaluating circuit 3 which are Hall-effect magnetic-field sensors).
Lust does not disclose the magnetoresistive sensing device includes a first magnetoresistive sensor disposed on one side of the first leg portion and a second magnetoresistive sensor disposed on one side of the second leg portion, the first magnetoresistive sensor and the second magnetoresistive sensor are integrated on the same chip.
Shoji discloses the magnetoresistive sensing device includes a first magnetoresistive sensor disposed on one side of the first leg portion and a second magnetoresistive sensor disposed on one side of the second leg portion (Fig. 1, [0026]; the magnetoresistive element 1A is disposed on one side of the parallel part 4A of the conductor 4, and the magnetoresistive element 1B is disposed on one side of the parallel part 4B of the conductor 4).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lust’s current sensor, as modified by Ono, with Shoji’s magnetoresistive elements in order to provide a current sensor capable of adjusting an offset value at a zero magnetic field more easily and detecting a current magnetic field generated by a current to be detected with high sensitivity and high precision, as suggested by Shoji at [0008].
Elian discloses the first magnetoresistive sensor and the second magnetoresistive sensor are integrated on the same chip (Figs. 1-2, [0025]; sensing elements 215 are integrated on the same sensor chip 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lust’s current sensor, as modified by Ono and Shoji, with Elian’s chip in order to reduce the costs and complexities that are associated with a current sensor with a multi-die package, as suggested by Elian at [0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847